Citation Nr: 18100161
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 605A
DATE:
	 
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss, and to that extent, the appeal is granted.  
Entitlement to service connection for hearing loss and entitlement to service connection for tinnitus are denied.  
FINDINGS OF FACT
1.  In a February 1988 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to service connection for hearing loss; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.
2.  Evidence received since the February 1988 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for hearing loss.
3.  The Veteran does not meet VAs auditory threshold criteria for a bilateral hearing loss disability for service connection purposes.
4.  The evidence is against a finding that the Veterans tinnitus onset during service or is causally or etiologically related to his military service. 
CONCLUSIONS OF LAW
1.  The February 1988 rating decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
3. The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).
4.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from October 1966 to August 1986.
The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board of Veterans Appeals (Board) in January 2018.  A transcript of the hearing is of record.  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
1.  Whether new and material evidence has been received sufficient to reopen the Veterans claim of entitlement to service connection for hearing loss. 
The Veterans initial claim for entitlement to service connection for hearing loss was denied in a February 1988 rating decision. 
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The RO denied the Veterans claim for service connection for hearing loss in a February 1988 rating decision, finding insufficient evidence to establish that the Veteran had demonstrated hearing loss.  The Veteran did not appeal the February 1988 rating decision or submit material evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
The Veteran filed a new claim for entitlement to service connection for tinnitus, as well as a request to reopen his service connection claim for hearing loss, in July 2012.  Subsequently, the Veteran was afforded a VA hearing loss and tinnitus examination in October 2012.  In an October 2012 rating decision, the RO reopened the Veterans hearing loss claim, finding the evidence submitted to be new and material.  Nevertheless, regardless of the ROs actions, the Board must itself determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veterans previously and finally denied claims).
The Board finds the evidence received since the February 1988 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes VA treatment records containing audiological consultations, lay statements, the October 2012 VA hearing loss and tinnitus examination, and his January 2018 hearing testimony.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses whether the Veteran has a hearing loss disability for VA purposes that is related to service, and therefore addresses the reasons for the previous denial.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 
Accordingly, the claim for service connection for hearing loss is reopened and will be considered on the merits with the Veterans tinnitus claim.  
2.  Entitlement to service connection for hearing loss and tinnitus. 
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as an organic disease of the nervous system (including tinnitus and sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.
Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
Further, it is the Boards responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability for service connection purposes when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).
As an initial matter, the Board concedes acoustic trauma exposure in service.  The Veteran has asserted exposure to aircraft noise while serving in the United States Navy in various capacities.  Service personnel records verify the Veterans military occupational specialties as an Aviation Boatswains Mate (aircraft handler) and an aviation maintenance technician, among others.  Therefore, his account of noise exposure in service is credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.304(d).  
However, while the evidence shows that the Veteran has threshold levels consistent with some degree of hearing loss and that he wears VA-supplied hearing aids, the Board finds that the Veteran does not have a current hearing loss disability for service connection purposes.  See 38 C.F.R. § 3.385.  
Multiple in-service audiological examinations yielded bilateral hearing within normal limits.  While an audiological examination upon separation in May 1986 showed a mild loss at 6000 Hertz bilaterally, a VA examination the following year in October 1987 showed normal hearing bilaterally, suggesting only a temporary threshold shift.  The remaining record is absent complaints of hearing loss and tinnitus until the filing of his service connection claim.  As hearing loss and tinnitus are not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).
The Veteran was afforded a VA audiological examination for his claim in October 2012.  The results of the audiological examination, as measured by a puretone audiometry test, were as follows:
	HERTZ
	500	1000	2000	3000	4000
LEFT		35	30	15	20	25
RIGHT	35	30	25	15	25

In addition, speech discrimination scores were 100 percent in the left ear and 96 percent in the right.  As the examination did not find thresholds over 40 decibels for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, thresholds of 26 decibels or greater for at least three of these frequencies, or speech recognition scores less than 94 percent, the Veteran has not met the auditory threshold criteria for bilateral hearing loss under 38 C.F.R § 3.385.  
There is no additional medical evidence in conflict with the VA examination.  The first key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.  
Therefore, as the preponderance of the evidence is against a finding of bilateral hearing loss for VA purposes, service connection is not warranted.  
As to the Veterans tinnitus claim, the Veteran asserted at his hearing before the undersigned that he experienced a humming and buzzing sound in his ears since service.  At the aforementioned VA examination in October 2012, the examiner opined that the Veterans tinnitus was at least as likely as not a symptom associated with his hearing loss.  The Board notes again that, although the Veteran does not have hearing loss for VA purposes, audiological findings upon examination demonstrated threshold levels consistent with some degree of clinical hearing loss.  As such, the examiner still offered an opinion as to its etiology. 
The examiner noted the Veterans separation examination and the showing of mild hearing loss bilaterally at 6000 Hertz.  However, as an audiological evaluation the following October 1987 showed normal hearing in both ears, the examiner stated that the separation examination exhibited a temporary threshold shift, and thus not evidence of permanent acoustic trauma in either ear at that time.  As the findings in the present examination revealed mild hearing loss gradually sloping to normal, 26 years after service, the examiner opined that this hearing loss (and secondarily, his tinnitus) was less likely than not due to his military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis, or some other etiology. 
As there is no medical evidence in conflict with the above findings and opinion of the VA examiner, the Board also finds that the preponderance of the evidence is against a finding that the Veterans tinnitus is related to his military service.  
The Board recognizes that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing acoustic trauma in service that resulted in bilateral hearing loss and tinnitus.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability and ringing or humming in the ears; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
The Board recognizes that tinnitus is a disability that is readily identifiable by a lay person.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  In this regard, the Board finds the Veterans statement as to the onset of his tinnitus to be lacking some credibility in light of his service records and statements.  While the Veteran stated to the undersigned that he first noticed his tinnitus in service, a report of medical history at separation only notes the one complaint of hearing loss that the October 2012 VA examiner opined was a temporary threshold shift.  Moreover, the Veteran reported to the VA examiner, as well as in a September 2012 statement in support of his claim, that his tinnitus did not start until many years after service.  This calls into question the veracity of the Veterans assertions as to its onset.  In any event, the Veterans lay observations were taken into account by the VA examiner and that opinion is considered the most probative evidence of record as it was made by a medical professional after review of the relevant evidence including the Veterans statements.
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55-57.  
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

